Martin, J.
Whether the words alleged and proved to have been uttered by the defendant of and concerning the plaintiff were spoken with the intent to charge the plaintiff with the crime of rape, or of hn attempt to commit a rape, was, we think, for the jury. Weed v. Bibbins, 32 Barb. 315; Upton v. Upton, 4 N. Y. Supp. 936. We think the court erred in holding that the words alleged and proved were absolutely privileged, and in dismissing the complaint on that ground. Under the circumstances developed by the evidence in this case, the questions whether the defendant uttered the words proved in good faith, and without actual malice, were for the jury. If it were assumed that the words spoken were privileged,.still, the privilege, if any, was a qualified one; and, if they were not spoken in good faith, or were uttered with actual malice, it would constitute no defense to the action. Admitting that the court might properly have held that, prima facie, the speaking was privileged, yet the question of the defendant’s good faith, his belief in the truth of the statements made, and whether actual malice existed, were all questions for the jury. In Klinck v. Colby, 46 N. Y. 427, Judge Folger, *786in speaking of the question of privileged communications, says: “As a' general proposition, it may be said that the question of whether a publication is a privileged communication is one for the jury; that is to say, the court may determine whether the subject-matter to which the alleged libel relates, the interest in it of the defendant, or his relations to it, are such as to furnish the excuse. But the question of good faith, belief in the truth of the statement, and the existence of actual malice remains, although the court should hold that, prima facie, the communication was privileged. And this question is one for the jury.” The same doctrine was held in Hamilton v. Eno, 81 N. Y. 122; Byam v. Collins, 111 N. Y. 143, 19 N. E. Rep. 75. We are of the opinion that the case should have been submitted to the jury, and that the court erred in dismissing the complaint. Judgment and order reversed on the exceptions, and a new trial granted, with costs to abide the event.
Merwin, J., concurred.